Exhibit 10.8

CyberSource Corporation

1999 EMPLOYEE STOCK PURCHASE PLAN

(amended December 21, 1999)

(amended and restated February 26, 2003)

(amended and restated March 22, 2004)

(amended and restated July 19, 2005)

The following constitute the provisions of the 1999 Employee Stock Purchase Plan
of CyberSource Corporation.

1. Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Parents or Subsidiaries with an opportunity to purchase Common
Stock of the Company through accumulated payroll deductions. It is the intention
of the Company to have the Plan qualify as an “Employee Stock Purchase Plan”
under Section 423 of the Code. The provisions of the Plan, accordingly, shall be
construed so as to extend and limit participation in a manner consistent with
the requirements of that section of the Code.

2. Definitions. As used herein, the following definitions shall apply:

(a) “Applicable Laws” means the legal requirements relating to the
administration of employee stock purchase plans, if any, under applicable
provisions of federal securities laws, state corporate and securities laws, the
Code, the rules of any applicable stock exchange or national market system, and
the rules of any foreign jurisdiction applicable to participation in the Plan by
residents therein.

(b) “Board” means the Board of Directors of the Company.

(c) “Change in Control” means a change in ownership or control of the Company
effected through the direct or indirect acquisition by any person or related
group of persons (other than an acquisition from or by the Company or by a
Company-sponsored employee benefit plan or by a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities.

(d) “Code” means the Internal Revenue Code of 1986, as amended.

(e) “Common Stock” means the common stock of the Company.

(f) “Company” means CyberSource Corporation, a Delaware corporation.

(g) “Compensation” means an Employee’s base salary from the Company or one or
more Designated Parents or Subsidiaries, including such amounts of base salary
as are

 

1



--------------------------------------------------------------------------------

deferred by the Employee (i) under a qualified cash or deferred arrangement
described in Section 401(k) of the Code, or (ii) to a plan qualified under
Section 125 of the Code. Compensation does not include overtime, bonuses, annual
awards, other incentive payments, reimbursements or other expense allowances,
fringe benefits (cash or noncash), moving expenses, deferred compensation,
contributions (other than contributions described in the first sentence) made on
the Employee’s behalf by the Company or one or more Designated Parents or
Subsidiaries under any employee benefit or welfare plan now or hereafter
established, and any other payments not specifically referenced in the first
sentence.

(h) “Corporate Transaction” means any of the following transactions:

(1) a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;

(2) the sale, transfer or other disposition of all or substantially all of the
assets of the Company (including the capital stock of the Company’s subsidiary
corporations) in connection with complete liquidation or dissolution of the
Company;

(3) any reverse merger in which the Company is the surviving entity but in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from those who held such securities immediately prior to such
merger; or

(4) acquisition by any person or related group of persons (other than the
Company or by a Company-sponsored employee benefit plan) of beneficial ownership
(within the meaning of Rule 13d-3 of the Exchange Act) of securities possessing
more than fifty percent (50%) of the total combined voting power of the
Company’s outstanding securities (whether or not in a transaction also
constituting a Change in Control), but excluding any such transaction that the
Plan Administrator determines shall not be a Corporate Transaction.

(i) “Designated Parents or Subsidiaries” means the Parents or Subsidiaries which
have been designated by the Plan Administrator from time to time as eligible to
participate in the Plan.

(j) “Effective Date” means the first calendar day of the first full month sixty
(60) days following the effective date of the Registration Statement filed with
the Securities and Exchange Commission relating to the Company’s initial public
offering of its Common Stock. However, should any Designated Parent or
Subsidiary become a participating company in the Plan after such date, then such
entity shall designate a separate Effective Date with respect to its
employee-participants.

 

2



--------------------------------------------------------------------------------

(k) “Employee” means any individual, including an officer or director, who is an
employee of the Company or a Designated Parent or Subsidiary for purposes of
Section 423 of the Code. For purposes of the Plan, the employment relationship
shall be treated as continuing intact while the individual is on sick leave or
other leave of absence approved by the individual’s employer. Where the period
of leave exceeds three (3) months and the individual’s right to reemployment is
not guaranteed either by statute or by contract, the employment relationship
will be deemed to have terminated on first day after such three (3) month leave,
for purposes of determining eligibility to participate in the Plan.

(l) “Enrollment Date” means the first day of each Offer Period.

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(n) “Exercise Date” means the last day of each Purchase Period.

(o) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(1) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation The Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system on the date of determination
(or, if no closing sales price or closing bid was reported on that date, as
applicable, on the last trading date such closing sales price or closing bid was
reported), as reported in The Wall Street Journal or such other source as the
Plan Administrator deems reliable;

(2) If the Common Stock is regularly quoted on an automated quotation system
(including the OTC Bulletin Board) or by a recognized securities dealer, but
selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination (or, if no such prices were reported on that
date, on the last date such prices were reported), as reported in The Wall
Street Journal or such other source as the Plan Administrator deems reliable; or

(3) In the absence of an established market for the Common Stock of the type
described in (1) and (2), above, the Fair Market Value thereof shall be
determined by the Plan Administrator in good faith.

(p) “Offer Period” means an Offer Period established pursuant to Section 4
hereof.

 

3



--------------------------------------------------------------------------------

(q) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(r) “Participant” means an Employee of the Company or Designated Parent or
Subsidiary who is actively participating in the Plan.

(s) “Plan” means this Employee Stock Purchase Plan.

(t) “Plan Administrator” means either the Board or a committee of the Board that
is responsible for the administration of the Plan as is designated from time to
time by resolution of the Board.

(u) “Purchase Period” means a period of approximately six months, commencing on
February 1 and August 1 of each year and terminating on the next following
July 31 or January 31, respectively; provided, however, that the first Purchase
Period shall commence on the Effective Date and shall end on January 31, 2000.

(v) “Purchase Price” shall mean an amount equal to 95% of the Fair Market Value
of a share of Common Stock on the Exercise Date.

(w) “Reserves” means the sum of the number of shares of Common Stock covered by
each option under the Plan which have not yet been exercised and the number of
shares of Common Stock which have been authorized for issuance under the Plan
but not yet placed under option.

(x) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

3. Eligibility.

(a) General. Any individual who is an Employee on a given Enrollment Date shall
be eligible to participate in the Plan for the Offer Period commencing with such
Enrollment Date.

(b) Limitations on Grant and Accrual. Any provisions of the Plan to the contrary
notwithstanding, no Employee shall be granted an option under the Plan (i) if,
immediately after the grant, such Employee (taking into account stock owned by
any other person whose stock would be attributed to such Employee pursuant to
Section 424(d) of the Code) would own stock and/or hold outstanding options to
purchase stock possessing five percent (5%) or more of the total combined voting
power or value of all classes of stock of the Company or of any Parent or
Subsidiary, or (ii) which permits the Employee’s rights to purchase stock under
all employee stock purchase plans of the Company and its Parents or Subsidiaries
to accrue at a rate which exceeds Twenty-Five Thousand Dollars ($25,000) worth
of stock (determined at the Fair Market Value of the shares at the time such
option is granted) for each calendar year in which such option is outstanding at
any time. The determination of the accrual of the right to purchase stock shall
be made in accordance with Section 423(b)(8) of the Code and the regulations
thereunder.

 

4



--------------------------------------------------------------------------------

(c) Other Limits on Eligibility. Notwithstanding Subsection (a), above, the
following Employees shall not be eligible to participate in the Plan for any
relevant Offer Period: (i) Employees whose customary employment is 20 or fewer
hours per week; (ii) Employees whose customary employment is for 5 or fewer
months in any calendar year; and (iii) Employees who are subject to rules or
laws of a foreign jurisdiction that prohibit or make impractical the
participation of such Employees in the Plan.

4. Offer Periods.

(a) The Plan shall be implemented through overlapping or consecutive Offer
Periods until such time as (i) the maximum number of shares of Common Stock
available for issuance under the Plan shall have been purchased or (ii) the Plan
shall have been sooner terminated in accordance with Section 19 hereof. The
maximum duration of an Offer Period shall be twenty-seven (27) months.
Initially, the Plan shall be implemented through consecutive Offer Periods of
six (6) months’ duration commencing each February 1 and August 1 following the
Effective Date (except that the initial Offer Period shall commence on the
Effective Date and shall end on January 31, 2000).

(b) A Participant shall be granted a separate option for each Offer Period in
which he or she participates. However, with respect to any Offer Period, the
Plan Administrator may specify shorter Purchase Periods within any Offer Period,
such that the option granted on the Enrollment Date shall be automatically
exercised in successive installments on the last day of each Purchase Period
ending within the Offer Period. Initially, the Purchase Periods shall coincide
with the Offer Periods such that the Purchase Periods shall be of six
(6) months’ duration commencing each February 1 and August 1 following the
Effective Date (except that the initial Purchase Period shall commence on the
Effective Date and shall end on January 31, 2000).

(c) Except as specifically provided herein, the acquisition of Common Stock
through participation in the Plan for any Offer Period shall neither limit nor
require the acquisition of Common Stock by a Participant in any subsequent Offer
Period.

5. Participation.

(a) An eligible Employee may become a Participant in the Plan by completing a
subscription agreement authorizing payroll deductions in the form of Exhibit A
to this Plan and filing it with the designated payroll office of the Company at
least ten (10) business days prior to the Enrollment Date for the Offer Period
in which such participation will commence, unless a later time for filing the
subscription agreement is set by the Plan Administrator for all eligible
Employees with respect to a given Offer Period.

(b) Payroll deductions for a Participant shall commence with the first partial
or full payroll period beginning on the Enrollment Date and shall end on the
last complete payroll period during the Offer Period, unless sooner terminated
by the Participant as provided in Section 10.

 

5



--------------------------------------------------------------------------------

6. Payroll Deductions.

(a) At the time a Participant files a subscription agreement, the Participant
shall elect to have payroll deductions made during the Offer Period not
exceeding ten percent (10%) of the Compensation which the Participant receives
during the Offer Period.

(b) All payroll deductions made for a Participant shall be credited to the
Participant’s account under the Plan and will be withheld in whole percentages
only. A Participant may not make any additional payments into such account.

(c) A Participant may discontinue participation in the Plan as provided in
Section 10, or may increase or decrease the rate of payroll deductions during
the Offer Period by completing and filing with the Company a change of status
notice in the form of Exhibit B to this Plan authorizing an increase or decrease
in the payroll deduction rate. Any increase or decrease in the rate of a
Participant’s payroll deductions shall be effective with the first full payroll
period commencing ten (10) business days after the Company’s receipt of the
change of status notice unless the Company elects to process a given change in
participation more quickly. A Participant’s subscription agreement (as modified
by any change of status notice) shall remain in effect for successive Offer
Periods unless terminated as provided in Section 10. The Plan Administrator
shall be authorized to limit the number of payroll deduction rate changes during
any Offer Period.

(d) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) herein, a Participant’s payroll
deductions may be decreased to 0% at such time during any Offer or Purchase
Period which is scheduled to end during the current calendar year (the “Current
Offer or Purchase Period”) that the aggregate of all payroll deductions which
were previously used to purchase stock under the Plan in a prior Offer or
Purchase Period which ended during that calendar year plus all payroll
deductions accumulated with respect to the Current Offer or Purchase Period
equal $21,250. Payroll deductions shall recommence at the rate provided in such
Participant’s subscription agreement, as amended, at the beginning of the first
Offer or Purchase Period which is scheduled to end in the following calendar
year, unless terminated by the Participant as provided in Section 10.

7. Grant of Option. On the Enrollment Date, each Participant shall be granted an
option to purchase for each Purchase Period in any Offer Period, the lesser of
(i) the number of shares of the Common Stock determined by dividing the
applicable Purchase Price by $5,000 and (ii) 500 shares, subject to adjustment
as provided in Section 18 hereof. Provided, however, that the maximum amount
that will be credited to a Participant’s account shall be subject to the
limitations set forth in Sections 3(b), 6(a) and 12 hereof. Exercise of the
option shall occur as provided in Section 8, unless the Participant has
withdrawn pursuant to Section 10, and the option, to the extent not exercised,
shall expire on the last day of the Offer Period.

 

6



--------------------------------------------------------------------------------

8. Exercise of Option. Unless a Participant withdraws from the Plan as provided
in Section 10, below, the Participant’s option for the purchase of shares will
be exercised automatically on each Exercise Date, by applying the accumulated
payroll deductions in the Participant’s account to purchase the maximum number
of full shares subject to the option by dividing such Participant’s payroll
deductions accumulated prior to such Exercise Date and retained in the
Participant’s account as of the Exercise Date by the applicable Purchase Price.
No fractional shares will be purchased; any payroll deductions accumulated in a
Participant’s account which are not sufficient to purchase a full share shall be
carried over to the next Purchase Period or Offer Period, whichever applies, or
returned to the Participant, if the Participant withdraws from the Plan.
Notwithstanding the foregoing, any amount remaining in a Participant’s account
following the purchase of shares on the Exercise Date due to the application of
Section 423(b)(8) of the Code or Section 7, above, shall be returned to the
Participant and shall not be carried over to the next Offer Period. During a
Participant’s lifetime, a Participant’s option to purchase shares hereunder is
exercisable only by the Participant.

9. Delivery. Upon receipt of a request from a Participant after each Exercise
Date on which a purchase of shares occurs, the Company shall arrange the
delivery to such Participant, as promptly as practicable, of a certificate
representing the shares purchased upon exercise of the Participant’s option.

10. Withdrawal; Termination of Employment.

(a) A Participant may withdraw all but not less than all the payroll deductions
credited to the Participant’s account and not yet used to exercise the
Participant’s option under the Plan at any time by giving written notice to the
Company in the form of Exhibit B to this Plan. If the Participant elects to
withdraw, all of the Participant’s payroll deductions credited to the
Participant’s account will be paid to such Participant as promptly as
practicable after receipt of notice of withdrawal, such Participant’s option for
the Offer Period will be automatically terminated, and no further payroll
deductions for the purchase of shares will be made during the Offer Period. If a
Participant withdraws from an Offer Period, payroll deductions will not resume
at the beginning of the succeeding Offer Period unless the Participant delivers
to the Company a new subscription agreement.

(b) Upon termination of a Participant’s employment relationship (as described in
Section 2(k)) at a time more than three (3) months from the next scheduled
Exercise Date, the payroll deductions credited to such Participant’s account
during the Offer Period but not yet used to exercise the option will be returned
to such Participant or, in the case of his/her death, to the person or persons
entitled thereto under Section 14, and such Participant’s option will be
automatically terminated. Upon termination of a Participant’s employment
relationship (as described in Section 2(k)) within three (3) months of the next
scheduled Exercise Date, the payroll deductions credited to such Participant’s
account during the Offer Period but not yet used to exercise the option will be
applied to the purchase of Common Stock on the next Exercise Date, unless the
Participant (or in the case of the Participant’s death, the person or persons
entitled to the Participant’s account balance under Section 14) withdraws from
the Plan by

 

7



--------------------------------------------------------------------------------

submitting a change of status notice in accordance with subsection (a) of this
Section 10. In such a case, no further payroll deductions will be credited to
the Participant’s account following the Participant’s termination of employment
and the Participant’s option under the Plan will be automatically terminated
after the purchase of Common Stock on the next scheduled Exercise Date.

11. Interest. No interest shall accrue on the payroll deductions credited to a
Participant’s account under the Plan.

12. Stock.

(a) The maximum number of shares of Common Stock which shall be made available
for sale under the Plan shall be 700,000 shares, subject to pro rata adjustment
upon changes in capitalization of the Company as provided in Section 18. If on a
given Exercise Date the number of shares with respect to which options are to be
exercised exceeds the number of shares then available under the Plan, the Plan
Administrator shall make a pro rata allocation of the shares remaining available
for purchase in as uniform a manner as shall be practicable and as it shall
determine to be equitable.

(b) A Participant will have no interest or voting right in shares covered by the
Participant’s option until such shares are actually purchased on the
Participant’s behalf in accordance with the applicable provisions of the Plan.
No adjustment shall be made for dividends, distributions or other rights for
which the record date is prior to the date of such purchase.

(c) Shares to be delivered to a Participant under the Plan will be registered in
the name of the Participant or in the name of the Participant and his or her
spouse.

13. Administration. The Plan shall be administered by the Plan Administrator
which shall have full and exclusive discretionary authority to construe,
interpret and apply the terms of the Plan, to determine eligibility and to
adjudicate all disputed claims filed under the Plan. Every finding, decision and
determination made by the Plan Administrator shall, to the full extent permitted
by Applicable Law, be final and binding upon all persons.

14. Designation of Beneficiary.

(a) Each Participant will file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the Participant’s account under the
Plan in the event of such Participant’s death. If a Participant is married and
the designated beneficiary is not the spouse, spousal consent shall be required
for such designation to be effective.

(b) Such designation of beneficiary may be changed by the Participant (and the
Participant’s spouse, if any) at any time by written notice. In the event of the
death of a Participant and in the absence of a beneficiary validly designated
under the Plan who is living (or in existence) at the time of such Participant’s
death, the Company shall deliver such shares

 

8



--------------------------------------------------------------------------------

and/or cash to the executor or administrator of the estate of the Participant,
or if no such executor or administrator has been appointed (to the knowledge of
the Plan Administrator), the Plan Administrator shall deliver such shares and/or
cash to the spouse (or domestic partner, as determined by the Administrator) of
the Participant, or if no spouse (or domestic partner) is known to the Plan
Administrator, then to the issue of the Participant, such distribution to be
made per stirpes (by right of representation).

15. Transferability. Neither payroll deductions credited to a Participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 14 hereof) by the Participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Plan Administrator may treat such act as an election to withdraw
funds from an Offer Period in accordance with Section 10.

16. Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions.

17. Reports. Individual accounts will be maintained for each Participant in the
Plan. Statements of account will be given to Participants at least annually,
which statements will set forth the amounts of payroll deductions, the Purchase
Price, the number of shares purchased and the remaining cash balance, if any.

18. Adjustments Upon Changes in Capitalization; Corporate Transactions.

(a) Adjustments Upon Changes in Capitalization. Subject to any required action
by the stockholders of the Company, the Reserves, the Purchase Price, as well as
any other terms that the Plan Administrator determines require adjustment shall
be proportionately adjusted for (i) any increase or decrease in the number of
issued shares of Common Stock resulting from a stock split, reverse stock split,
stock dividend, combination or reclassification of the Common Stock, (ii) any
other increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Company, or (iii) as the Plan
Administrator may determine in its discretion, any other transaction with
respect to Common Stock to which Section 424(a) of the Code applies; provided,
however that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustment shall be made by the Plan Administrator and its determination shall
be final, binding and conclusive. Except as the Plan Administrator determines,
no issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason hereof shall be made with respect to, the Reserves and the Purchase
Price.

(b) Corporate Transactions. In the event of a proposed Corporate Transaction,
each option under the Plan shall be assumed by such successor corporation or a
parent or subsidiary of such successor corporation, unless the Plan
Administrator determines, in the

 

9



--------------------------------------------------------------------------------

exercise of its sole discretion and in lieu of such assumption, to shorten the
Offer Period then in progress by setting a new Exercise Date (the “New Exercise
Date”). If the Plan Administrator shortens the Offer Period then in progress in
lieu of assumption in the event of a Corporate Transaction, the Plan
Administrator shall notify each Participant in writing, at least ten (10) days
prior to the New Exercise Date, that the Exercise Date for the Participant’s
option has been changed to the New Exercise Date and that the Participant’s
option will be exercised automatically on the New Exercise Date, unless prior to
such date the Participant has withdrawn from the Offer Period as provided in
Section 10. For purposes of this Subsection, an option granted under the Plan
shall be deemed to be assumed if, in connection with the Corporate Transaction,
the option is replaced with a comparable option with respect to shares of
capital stock of the successor corporation or Parent thereof. The determination
of option comparability shall be made by the Plan Administrator prior to the
Corporate Transaction and its determination shall be final, binding and
conclusive on all persons.

19. Amendment or Termination.

(a) The Plan Administrator may at any time and for any reason terminate or amend
the Plan. Except as provided in Section 18, no such termination can affect
options previously granted, provided that an Offer Period may be terminated by
the Plan Administrator on any Exercise Date if the Plan Administrator determines
that the termination of the Offer Period is in the best interests of the Company
and its stockholders. Except as provided in Section 18, no amendment may make
any change in any option theretofore granted which adversely affects the rights
of any Participant without the consent of affected Participants. To the extent
necessary to comply with Section 423 of the Code (or any successor rule or
provision or any other Applicable Law), the Company shall obtain stockholder
approval in such a manner and to such a degree as required.

(b) Without stockholder consent and without regard to whether any Participant
rights may be considered to have been “adversely affected,” the Plan
Administrator shall be entitled to limit the frequency and/or number of changes
in the amount withheld during Offer Periods, change the length of Purchase
Periods within any Offer Period, determine whether subsequent Offer Periods
shall be consecutive or overlapping, establish the exchange ratio applicable to
amounts withheld in a currency other than U.S. dollars, establish additional
terms, conditions, rules or procedures to accommodate the rules or laws of
applicable foreign jurisdictions, permit payroll withholding in excess of the
amount designated by a Participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each Participant properly correspond with amounts withheld from the
Participant’s Compensation, and establish such other limitations or procedures
as the Plan Administrator determines in its sole discretion advisable and which
are consistent with the Plan.

20. Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Plan Administrator at the location,
or by the person, designated by the Plan Administrator for the receipt thereof.

 

10



--------------------------------------------------------------------------------

21. Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto shall comply with all Applicable Laws and shall be
further subject to the approval of counsel for the Company with respect to such
compliance. As a condition to the exercise of an option, the Company may require
the Participant to represent and warrant at the time of any such exercise that
the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
Applicable Laws. In addition, no options shall be exercised or shares issued
hereunder before the Plan shall have been approved by stockholders of the
Company as provided in Section 23.

22. Term of Plan. The Plan shall become effective upon the earlier to occur of
its adoption by the Board or its approval by the stockholders of the Company. It
shall continue in effect for a term of ten (10) years unless sooner terminated
under Section 19.

23. Adoption and Stockholder Approval. The Plan became effective when adopted by
the Board June 1999. The stockholders of the Company approved the Plan in June
1999. On December 21, 1999, the Board adopted and approved an amendment to the
Plan removing the requirement that Employees must be employed for at least 12
months prior to the Enrollment Date to participate in any relevant Offer Period.
On February 26, 2003, the Board adopted and approved an amendment and
restatement of the Plan to revise the definition of Fair Market Value such that
the fair market value of a share of Common Stock of the Company shall be
determined based on the closing price for a share on the date of determination,
which amendment is not subject to approval by the stockholders of the Company.
On March 22, 2004, the Board adopted and approved an amendment and restatement
of the Plan to increase the number of Shares reserved for issuance under the
Plan from 500,000 to 700,000, which amendment was approved by the stockholders
of the Company on May 12, 2004. On July 19, 2005, the Board adopted and approved
an amendment and restatement of the Plan to provide that the Purchase Price for
Common Stock under the Plan shall be 95% of the Fair Market Value of a share of
Common Stock on the applicable Exercise Date, which amendment is not subject to
approval by the stockholders of the Company. The amendment described in the
previous sentence shall be effective for Offer Periods commencing on August 1,
2005 and later dates.

24. No Employment Rights. The Plan does not, directly or indirectly, create any
right for the benefit of any employee or class of employees to purchase any
shares under the Plan, or create in any employee or class of employees any right
with respect to continuation of employment by the Company or a Designated Parent
or Subsidiary, and it shall not be deemed to interfere in any way with such
employer’s right to terminate, or otherwise modify, an employee’s employment at
any time.

 

11



--------------------------------------------------------------------------------

25. No Effect on Retirement and Other Benefit Plans. Except as specifically
provided in a retirement or other benefit plan of the Company or a Designated
Parent or Subsidiary, participation in the Plan shall not be deemed compensation
for purposes of computing benefits or contributions under any retirement plan of
the Company or a Designated Parent or Subsidiary, and shall not affect any
benefits under any other benefit plan of any kind or any benefit plan
subsequently instituted under which the availability or amount of benefits is
related to level of compensation. The Plan is not a “Retirement Plan” or
“Welfare Plan” under the Employee Retirement Income Security Act of 1974, as
amended.

26. Effect of Plan. The provisions of the Plan shall, in accordance with its
terms, be binding upon, and inure to the benefit of, all successors of each
Participant, including, without limitation, such Participant’s estate and the
executors, administrators or trustees thereof, heirs and legatees, and any
receiver, trustee in bankruptcy or representative of creditors of such
Participant.

27. Governing Law. The Plan is to be construed in accordance with and governed
by the internal laws of the State of California without giving effect to any
choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties, except to the extent the internal laws of the
State of California are superseded by the laws of the United States. Should any
provision of the Plan be determined by a court of law to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.

 

12



--------------------------------------------------------------------------------

Exhibit A

CyberSource Corporation 1999 Employee Stock Purchase Plan

SUBSCRIPTION AGREEMENT

Effective with the Offer Period beginning on:

¨ February 1, 2006 or ¨ August 1, 2005

 

1. Personal Information <modify data requested as appropriate>

 

Legal Name (Please Print)   

 

    

 

  

 

   (Last)    (First)    (MI)      Location    Department Street Address   

 

    

 

             

Daytime Telephone

City, State/Country, Zip   

 

    

 

              E-Mail Address Social Security No.   
                    -            -                         Employee I.D. No.   

 

    

 

              Manager    Mgr. Location

 

2. Eligibility Any Employee whose customary employment is more than 20 hours per
week and more than 5 months per calendar year, and who does not hold (directly
or indirectly) five percent (5%) or more of the combined voting power of the
Company, a parent or a subsidiary, whether in stock or options to acquire stock
is eligible to participate in the CyberSource Corporation 1999 Employee Stock
Purchase Plan (the “ESPP”); provided, however, that Employees who are subject to
the rules or laws of a foreign jurisdiction that prohibit or make impractical
the participation of such Employees in the ESPP are not eligible to participate.
In addition, for Offer Periods following the initial Offer Period, Employees
must be employed for at least 12 months prior to the Enrollment Date to
participate in any relevant Offer Period.

 

3. Definitions Each capitalized term in this Subscription Agreement shall have
the meaning set forth in the ESPP.

 

4. Subscription I hereby elect to participate in the ESPP and subscribe to
purchase shares of the Company’s Common Stock in accordance with this
Subscription Agreement and the ESPP. I have received a complete copy of the ESPP
and a prospectus describing the ESPP and understand that my participation in the
ESPP is in all respects subject to the terms of the ESPP. The effectiveness of
this Subscription Agreement is dependent on my eligibility to participate in the
ESPP.

 

5. Payroll Deduction Authorization I hereby authorize payroll deductions from my
Compensation during the Offer Period in the percentage specified below (payroll
reductions may not exceed 10% of Compensation nor $5,000 per 6 month Purchase
Period):

 

Percentage to be Deducted (circle one)    1%     2%     3%     4%     5%    
6%     7%     8%     9%     10%

 

6. ESPP Accounts and Purchase Price I understand that all payroll deductions
will be credited to my account under the ESPP. No additional payments may be
made to my account. No interest will be credited on funds held in the account at
any time including any refund of the account caused by withdrawal from the ESPP.
All payroll deductions shall be accumulated for the purchase of Company Common
Stock at the applicable Purchase Price determined in accordance with the ESPP.

 

7. Withdrawal and Changes in Payroll Deduction I understand that I may
discontinue my participation in the ESPP at any time prior to an Exercise Date
as provided in Section 10 of the ESPP, but if I do not withdraw from the ESPP,
any accumulated payroll deductions will be applied automatically to purchase
Company Common Stock. I may increase or decrease the rate of my payroll
deductions in whole percentage increments to not less than one percent (1%) on
one occasion during any Purchase Period by completing and timely filing a Change
of Status Notice. Any decrease will be effective for the full payroll period
occurring after ten (10) business days from the Company’s receipt of the Change
of Status Notice. Any increase will be effective for the next Purchase Period
occurring after the Purchase Period in which the Change of Status Notice is
filed with the Company if such notice is filed more than ten (10) business days
prior to the commencement of the next Purchase Period.

 

A-1



--------------------------------------------------------------------------------

8. Perpetual Subscription I understand that this Subscription Agreement shall
remain in effect for successive Offer Periods until I withdraw from
participation in the ESPP, or termination of the ESPP.

 

9. Taxes I have reviewed the ESPP prospectus discussion of the federal tax
consequences of participation in the ESPP and consulted with tax consultants as
I deemed advisable prior to my participation in the ESPP. I hereby agree to
notify the Company in writing within thirty (30) days of any disposition
(transfer or sale) of any shares purchased under the ESPP if such disposition
occurs within two (2) years of the Enrollment Date (the first day of the Offer
Period during which the shares were purchased) or within one (1) year of the
Exercise Date (the date I purchased such shares), and I will make adequate
provision to the Company for foreign, federal, state or other tax withholding
obligations, if any, which arise upon the disposition of the shares.

 

10. Designation of Beneficiary In the event of my death, I hereby designate the
following person or trust as my beneficiary to receive all payments and shares
due to me under the ESPP:            ¨  I am single    ¨  I am married

 

Beneficiary (please print)

  

 

   Relationship to Beneficiary (if any)    (Last)    (First)    (MI)   

Street Address

  

 

  

 

City, State/Country, Zip

  

 

  

 

11. Termination of ESPP I understand that the Company has the right, exercisable
in its sole discretion, to amend or terminate the ESPP at any time, and a
termination may be effective as early as an Exercise Date (after purchase of
shares on such date) within each outstanding Offer Period.

 

Date:                         Employee Signature:   

 

     

 

      spouse’s signature (if beneficiary is other than spouse)

 

A-2



--------------------------------------------------------------------------------

Exhibit B

CyberSource Corporation 1999 Employee Stock Purchase Plan

CHANGE OF STATUS NOTICE

 

Participant Name (Please Print)

 

Social Security Number

Withdrawal From ESPP

I hereby withdraw from the CyberSource Corporation 1999 Employee Stock Purchase
Plan (the “ESPP”) and agree that my option under the applicable Offer Period
will be automatically terminated and all accumulated payroll deductions credited
to my account will be refunded to me or applied to the purchase of Common Stock
depending on the alternative indicated below. No further payroll deductions will
be made for the purchase of shares in the applicable Offer Period and I shall be
eligible to participate in a future Offer Period only by timely delivery to the
Company of a new Subscription Agreement.

 

¨ Withdrawal and Purchase of Common Stock

Payroll deductions will terminate, but your account balance will be applied to
purchase Common Stock on the next Exercise Date. Any remaining balance will be
refunded.

 

¨ Withdrawal Without Purchase of Common Stock

Entire account balance will be refunded to me and no Common Stock will be
purchased on the next Exercise Date provided this notice is submitted to the
Company ten (10) business days prior to the next Exercise Date.

 

¨ Change in Payroll Deduction

I hereby elect to change my rate of payroll deduction under the ESPP as follows
(select one):

 

Percentage to be Deducted (circle one)       1%     2%     3%     4%     5%    
6%     7%     8%     9%     10%

The following rules under the ESPP apply to changing your payroll deduction
rate:

 

Decrease —   Decrease in payroll deduction will be effective for the first full
payroll period commencing no fewer than ten (10) business days following the
Company’s receipt of this notice, unless this change is processed more quickly.
Increase —   An increase in payroll deduction will be effective for the next
Purchase Period following the Purchase Period in which this notice is received
by the Company provided that this notice is submitted to the Company no fewer
than ten (10) business days before the first day of the upcoming Purchase
Period.

 

B-1



--------------------------------------------------------------------------------

¨ Change of Beneficiary            ¨  I am single    ¨   I am married

This change of beneficiary shall terminate my previous beneficiary designation
under the ESPP. In the event of my death, I hereby designate the following
person or trust as my beneficiary to receive all payments and shares due to me
under the ESPP:

 

Beneficiary (please print)

  

 

   Relationship to Beneficiary (if any)    (Last)    (First)    (MI)   

Street Address

  

 

  

 

City, State/Country, Zip

  

 

  

 

Date:                         Employee Signature:   

 

     

 

      spouse’s signature (if beneficiary is other than spouse)

 

B-1